Case 2:08-cr-00027-GMN-GWF
     Case 2:08-cr-00027-GMN-GWF
                            Document
                                 Document
                                     187 (Court
                                           187 only)
                                                Filed 05/15/20
                                                       Filed 05/15/20
                                                                 Page 1Page
                                                                        of 2 1 of 3
Case 2:08-cr-00027-GMN-GWF
     Case 2:08-cr-00027-GMN-GWF
                            Document
                                 Document
                                     187 (Court
                                           187 only)
                                                Filed 05/15/20
                                                       Filed 05/15/20
                                                                 Page 2Page
                                                                        of 2 2 of 3
